Citation Nr: 1223056	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1979 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for a cervical spine disability, a left leg disability, a right leg disability, a left hip disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lumbar spine disability first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting the claim for service connection for a lumbar spine disability.  For that claim, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document the following findings.  In November 1980, he complained of back pain after lifting boxes one week prior, and he was assessed with muscle strain in the mid spine region.  In March 1981, he complained of mid back pain from lifting weights, and he was assessed with mid back strain.  In April 1981, he reported being hit by an automobile in a crosswalk while on authorized liberty; the examiner noted that the Veteran had been taken to a civilian hospital for x-rays for low back pain to rule out fracture.  The Veteran continued to complain of low back pain resulting from the April 1981 accident in August 1982, September 1982, November 1982, January 1983, February 1983, March 1983, and April 1983.  X-rays of his lumbosacral spine in November 1982 and February 1983 revealed no significant abnormalities.  On a December 1983 report of medical history, the Veteran noted a history of recurrent back pain.

The Veteran contends that he has been experiencing constant low back pain from the time of his April 1981 in-service accident to the present time.  He states that he has been self-treating with pain medication since service and had been afraid to seek formal medical treatment in the years following service while he was applying for jobs.  He asserts that he has never had any other accident or incident that could have caused his current back problems.

The record reflects that the Veteran first sought formal medical treatment for his low back in February 2007, when a VA treatment record documented his report of back pain since his 1981 in-service accident.  He was assessed with chronic low back pain in a June 2007 VA treatment record.

At a July 2007 VA spine examination, the Veteran described his involvement in the April 1981 motor vehicle accident in service.  He reported that he has had pain in his low back over the years after his discharge.  VA x-rays of his lumbosacral spine in July 2007 revealed degenerative joint disease.  He was diagnosed with chronic lumbar strain.

In an August 2007 addendum, the July 2007 VA examiner opined that it is not at least as likely as not that the Veteran's current symptoms in his low back are related to in-service injury or disease, including an injury that occurred more than 25 years ago and resolved.  The examiner concluded that "documentation to support a medical connection between current symptoms in [the Veteran's] low back and the minor injury to his low back that occurred during military service was not provided with this claim."

The Veteran is competent to describe his symptoms of pain in his lumbar spine without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records clearly document the April 1981 in-service accident and his complaints of and treatment for low back pain in service.  Throughout the record, the Veteran has consistently reported that his lumbar spine disability has been ongoing since service through the present time.

The negative opinion provided by the July 2007 VA examiner does not have any probative value, as it was based on an inaccurate factual premise (i.e., that the injury in service had "resolved" despite numerous complaints of low back pain after the April 1981 accident) and was accompanied by an inadequate rationale.

As noted previously, service connection may also be established by showing continuity of symptomatology, which requires a claimant to demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet.App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313; Jandreau, 492 F.3d at 1377 (Fed.Cir.2007).   

The competent and credible evidence of record establishes that a lumbar spine disability first manifested while the Veteran was on active duty, and has persisted since that time.  There is no question that the Veteran experienced relevant symptomatology in service, and there is no question that he currently has a lumbar spine disability.  His competent and credible assertions regarding continuity of symptomatology address the nexus.  Accordingly, service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

The Veteran's service treatment records document the following findings.  In January 1980, he complained of a three-week history of pain and swelling in his right leg; x-rays of his right leg taken at that time were within normal limits.  In February 1980, he was assessed with right anterior tibia muscle strain.  In February 1981, he complained of pain in his right lower thigh and was assessed with a muscle sprain of the quadriceps.  In April 1981, the Veteran reported being hit by an automobile in a crosswalk while on authorized liberty; he complained of pain in his left lateral leg below the knee and was assessed with a bruise on his left leg.  In May 1981, he complained of pain in his left leg upon ambulation.  In September 1982 and November 1982, he reported that his low back pain radiated down his left leg.  In February 1983, he reported that his low back pain radiated down both legs.

A February 2007 VA treatment record documented the Veteran's report of neck pain since his 1981 in-service accident, as well as his report of pain in his right knee.  He was assessed with neck pain in a June 2007 VA treatment record.

At a July 2007 VA spine examination, the Veteran recalled an incident in service when some rigging fell on him and "hung" him, pulling his neck.  He described his involvement in the April 1981 motor vehicle accident in service.  He reported that he has had pain in his neck and low back over the years after his discharge and that his pain radiates into his right leg.  VA x-rays of his cervical spine in July 2007 revealed degenerative joint disease.  He was diagnosed with chronic cervical strain.  The examiner noted that there was insufficient evidence to diagnose peripheral neuropathy.

In an August 2007 addendum, the July 2007 VA examiner opined that it is not at least as likely as not that the Veteran's current cervical strain is related to in-service injury or disease.  The examiner concluded that "documentation to support a medical connection between [the Veteran's] current cervical strain and any in-service event was not provided with this claim."

The negative opinion provided by the July 2007 VA examiner regarding the Veteran's cervical spine does not have any probative value, as it was accompanied by an inadequate rationale.

The record does not reflect that any medical evaluation of the Veteran's legs and hips has been accomplished during the period of current claim.

The record does not contain any opinions as to whether there is a relationship between the Veteran's claimed disabilities of the cervical spine, left leg, right leg, left hip, and right hip, and any incident of his military service (including the documented April 1981 in-service accident) or his now service-connected lumbar spine disability.

The Veteran is to be scheduled for appropriate VA examinations to obtain the requested opinions with adequate supporting rationale.  Each examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records.

Updated VA treatment records are to be obtained.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Medical Center in Montgomery, Alabama, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed cervical spine, leg, and hip disabilities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:  

(a)  For each pertinent disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's April 1981 motor vehicle accident in service, any relevant complaints documented in the Veteran's service treatment records, and any allegations of continuity of symptomatology since service.

(b)  If the examiner determines that any diagnosed disability affecting the neck, legs or hips was not incurred in service, the examiner should offer an opinion as to whether it is it at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of neck, leg or hip disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


